Title: To George Washington from Nathaniel Stevens, 20 April 1781
From: Stevens, Nathaniel
To: Washington, George


                        

                            
                            May it please Your Excellency,
                            Fishkill April 20th 1781
                        
                        I would acquaint Your Excellency that I have consulted Mr Morrell, the Gentleman that proposed putting up a
                            Quantity of Shad, and find him to be destitute of the Means of Purchase; He says he expects he can have a Sufficiency of
                            Fish to fill six hundred Barrels for three Pecks of Salt per Barrel, but that he shall not be able to procure them upon
                            Trust, and as it is not in my Power to promise Payment to his Acceptance, I have been under the Necessity of dismissing
                            him upon the Subject. I have the Honor to be with due Respect, May it please Your Excellency Your Excellency’s most obedt
                            Servant
                        
                            N. Stevens D.C.G. Issues
                        
                    